DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claim 14, cancellation of claims 20 and 24, and addition of new claims 25-26 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 26 recites an amount of white pigment less than or equal to 10 parts by weight based on total weight of the cover, however, after reviewing the specification, support for the limitation as claimed was not found. In particular, while the specification supports the thermosetting resin layer comprising a white pigment (Table 2) and the specification supports the thermosetting resin layer comprising pigment in an amount of 0 to 10 parts by weight (0022), the specification does not support the thermosetting resin specifically comprising white pigment in an amount of less than or equal to 10 parts by weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0167897) in view of Okuda et al. (US 2012/0244473) in view of Ono et al. (JP 2014-48646) and further in view of Idei et al. (US 2012/0250166).
	Regarding claim 1, Choi discloses an inductor (molded body) including a coil support layer (body; 30) formed of a photosensitive polymer (0047) and cover parts (11 
	Choi does not disclose the photosensitive polymer or thermosetting polymer being having the claimed tinting strength and directed transmittance values as claimed.
	Regarding the light-shielding photosensitive polymer, Okuda, in the analogous field of electronic device parts (0002), discloses a photosensitive resin composition which is insulating and light-shielding as well as having a transmittance at a wavelength of 400 to 900 nm of 3.0% or less (0008), overlapping the claimed transmittance of less than 10% at a wavelength and of 200 nm to 700 nm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the coil support layer of Choi to be formed of the light-shielding photosensitive resin composition of Okuda, as the composition of Okuda has insulating properties and therefore plays a role as an insulating layer and can shield against light having a wavelength in a visible range and near-infrared rage (0078).
	While Okuda teaches that other additives may be added to the photosensitive resin composition (0066), Okuda does not teach the addition of blue pigment.
	Ono, in the analogous field of electronic devices (0001), discloses a photosensitive resin layer containing blue pigment (0022).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the photosensitive resin of modified Choi to 
	Regarding the light-shielding thermosetting polymer, Idei, in the analogous field of electronic device parts (0002), discloses a light-shielding curable composition (0050) including an epoxy (0117) and which is cured with heat (0133), therefore, viewed as a thermosetting polymer as claimed, the composition having a transmittance at wavelength of 400 to 800 nm of 1% or less. The resin composition further including inorganic pigment comprising white pigment (0053).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cover layers of Choi to be formed of the light-shielding thermosetting curable composition of Idei, as the composition of Idei has high light-shielding property and excellent developing property and pattern edge formability (0039).
	Regarding the tinting strength, modified Choi does not disclose the L*, a*, and b* color space values (CIE colorimetric system) of the photosensitive resin or thermosetting resin however, is has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed color space values, are viewed as an aesthetic deign choice as they pertain to a color choice which affects the appearance of the product (see specification 0099) and does not result in a mechanical function. Thus, the design choice of "L*, a*, and b* values” would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
Regarding claims 15 and 16, as discussed above, modified Choi does not disclose the L*, a*, and b* color space values (CIE colorimetric system) of the photosensitive resin or thermosetting resin however, is has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed color space values, are viewed as an aesthetic deign choice as they pertain to a color choice which affects the appearance of the product (see specification 0099) and does not result in a mechanical function. Thus, the design choice of "L*, a*, and b* values” would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claim 17, modified Choi does not disclose a transmittance difference between the body and cover of greater than or equal to 6% and less than 10%, however, applicant’s specification teaches that having a difference greater than or equal to 6% helps make it easier to distinguish the body and cover from each other (00110). It has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed transmittance difference is viewed as an aesthetic deign choice as they pertain to a color choice and therefore would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claim 19, Choi discloses an inductor (0003).
	Regarding claim 25, Ono does not disclose blue pigment added in an amount of less than or equal to 2 parts by weight based on a total weight of the body. However, as 
	Regarding claim 26, Idei teaches the pigment being added in an amount of 5% by mass to 70% by mass with respect to the total solid content (0063), overlapping the amount of less than or equal to 10 parts by weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	
	Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781